Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites the fiber can be a synthetic protein fiber or silk.  The specification does not provide a definition for synthetic protein fiber other than to state that it could be chinon or casein.  It is unclear what the scope of “synthetic protein fiber” is and what is included or excluded by the term synthetic protein fiber.
Claim 8 recites a fixing agent is employed.  The specification does not provide any definition or description that describes what the fixing agent is or the scope of the fixing agent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and dependent claims 2-8, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not provide sufficient evidence to support the claim term “synthetic protein fiber” with a surface coating of a protein distinct from the base fiber.
(A) The breath of the claimed term “synthetic protein fiber” can include natural proteins that can be combined with polymeric or man-made materials to form a fiber, e.g. regenerative protein or man-made proteins.  The extent to which the fiber comprises proteins or polymers is not described or defined. Or the term can include proteins that have amino acid sequences modified to form a modified protein, e.g. recombinanant spider silk.  Protein fibers, such as silk, have a fibroin base and a sericin surface coating however both proteins are considered silk proteins.  It is not clear from the disclosure what level of distinction is being claimed.  
(B) The nature of the invention is to produce a fiber that is useful for textiles and has the desired surface characteristics.  Natural fibers are known to have naturally formed surface characteristic.  Polymer fibers are known in the art to be produced with surface characteristics.
(C) The current state of the prior art provides for various types of protein fibers that can be made from: 
(1) proteins occurring in nature, e.g. shells, milk (casein), soy, maize (zein), feathers, fibroin that can be mixed with polymer or manmade materials to form synthetic/regenerated protein fibers and can be various compositions from majority of synthetic material to majority of protein materials.
(2) made from amino acids of various sequences that are modified and as such are considered man made or synthetic.
(3) recombinant modified animal fibers, e.g. modified spider silks.
The disclosed coating of a protein different from the base fiber protein can encompass the natural form of silk sericin on a fibroin base fiber or any other natural protein found on a protein fibers that is different from the base fiber protein.  These are considered different proteins.
The specification only notes the example of a silk fiber with a keratin coating Chinon which is a regenerated silk fiber with polyacrylonitrile grafted on the surface.  See attached reference Morimoto “Silk-Like Fiber K-6 (Chinon)” and Shen “Engineering Natural and Recombinant Silks for Sustainable Biodevices”.
(D) Based on the level of one of ordinary skill in the art, a synthetic protein fiber could be a Chinon fiber that is well known, or a recombinant gene sequence modified spider silk fiber that is not well known.
(E)  Based on the level of predictability in the art one would know that it is not predictable to modify the amino acid sequences and arrive at the same type of synthetic protein fiber.
(F)  Based on the state of the prior art, knowledge of one of ordinary skill in the art, the inventor has only provided direction that a synthetic protein fiber can be Chinon or casein fibers and provides no guidance with respect to the many other options.
(G) The working example is limited to silk with a keratin coating.
(H)  Based on the number of synthetic protein fiber options available and the limited disclosure of a silk fiber with keratin coating, one of ordinary skill in the art would have undue experimentation in order to find each option that produces a protein fiber base and a coating that is a different protein from the base and produces particles from cracks on the surface. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the fiber can be a synthetic protein.  It is unclear what types of protein fibers are considered synthetic protein.  For purposes of examination, a synthetic protein fiber will be equated with a protein fiber that has some other manmade process and/or material included.
Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the fiber further comprising a fixing agent that is anionic or nonionic.  It is unclear what types of materials are fixing agents.  For purposes of examination, the fixing agent will be any material that is added to the keratin solution applied to the base fiber and is not limited to any specific material with any specific function or properties.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima (JP61-070074 machine translated). 
Mizushima is directed to a shape memory raw silk characterized by absorbing a collagen protein derivative or collagen protein solution of silk to raw silk to which sericin is attached.  Mizushima teaches raw silk is made from fibroin and sericin.  The fibroin has more than 16 types of amino acids mainly of glycine and alanine.  Mizushima teaches the raw silk is scoured and the sericin is removed and a collagen protein derivative is absorbed to the raw silk.  Per this method it is possible to impart shape fixation and stretchability to silk without impairing luster and feel.  Mizushima mixes the collagen with sericin (solution of silk) through the sericin membrane.  Mizushima teaches that according to the present invention, taking note that the fact that sericin is a water soluble protein, a rapid temperature change causes cracks to form on the surface of the sericin protein and through the cracks, a solution of collagen protein derivatives and silk is added to fibroin.  The thermal flexibility of the fibroin is incorporated into the sericin film by burning and heating.
Mizushima teaches a silk fiber with a collagen coating and the thermal treatment results in cracks on the surface.  Cracks in the surface are equated with the claimed surface coating that forms particles by cracks.  As Applicant describes the cracks to be particles wherein the surface layer is divided in a plurality of particle by crack [0009]; cracks occur and divide the surface layer into a plurality of particles [0011].
As to claims 2 and 5-7, Mizushima teaches a similar process of heat and applying a collagen coating and teaches the process produces cracks in the surface.  As Mizushima teaches the same materials, base protein of silk and coating protein of collagen and structure of cracks produced by heat treatment, it is reasonable to presume that the cracks produce particles that peel off the surface.  
As to claim 9, Mizushima teaches a twisted yarn is formed with shape memory and twist.
As to claim 10, Mizushima forming woven and knit fabrics from the treated silk fibers.

Claims 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima (JP61-070074 machine translated) in view of Kenjo et al (WO2017038814 machine translated).
As to claims 3 and 4, Mizushima differs and does not teach a keratin coating.
Kenjo is directed to a method for manufacturing a processed fiber and a method for processing an animal fiber by which the unique texture and light resistance possessed by an animal fiber can be maintained and the desired hue can be realized even when the fiber is bleached and/or dyed. The method for manufacturing a processed fiber by bleaching and/or dyeing an animal fiber, the method includes a step for immersing the fiber in a hydrolyzed keratin solution (ABST).
Kenjo teaches animal fibers are animal fibers that can be used for spinning, and the form thereof may be any of short fibers, long fibers, spun yarns, knitted fabrics, woven fabrics, felts, and the like, and also clothes, bedding, cushions.  Examples of animal fibers include wool, cashmere, mohair, camel hair, llama, alpaca, vicuña, angora, mink, silk and the like. Such animal fibers may be used alone or in admixture of two or more.  Kenjo teaches a silk fiber.
Kenjo teaches treating wool fibers as well as silk fibers.  Kenjo teaches the treatment protein can be keratin versus comparative example 11 which uses hydrolyzed collagen-treated material.   Kenjo teaches the keratin provides an improved result to collagen with respect to fiber damage and light fastness (Table 10).
Kenjo teaches an example with hydrolyzed keratin-treated silk yarn spun was produced in the same manner as in Example 15 except that the wool yarn was changed to a silk yarn (Example 17).
Kenjo teaches a keratin protein is coated onto another protein fiber, e.g. silk.  Kenjo teaches keratin is an animal protein derived from animals such as animal hairs such as birds, sheep, horses, pigs, alpaca, mohair, angola, cashmere etc including feathers or wool.  Silk is a different protein than keratin as evidenced by the article by Hardy which teaches that silk proteins are B. mori fibrion, glycoproteins, sericin.  
Kenjo teaches the keratin is derived from feathers (claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the collagen treatment with a keratin treatment silk fiber as Kenjo teaches the keratin provides an improved result of low fiber damage and light fastness.  
As to claim 8, Mizushima differs and does not teach an anionic or nonionic fixing agent is used in the collagen solution.
Kenjo teaches the hydrolyzed keratin is applied to the base protein fiber with lipid components such as chelating agents, metal salts, ceramides and fatty acid esters as well as activator, surfactants, animal or vegetable oils.  Metal salts, chelating agents and surfactants are anionic.  Animal and vegetable oils are nonionic.  The agents are equated with anionic or nonionic fixing agents as claimed.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ anionic or nonionic agents to fix the coating to the fiber surface motivated to improve the coating adhesion to the fiber.

Claims 1, 2, 5-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al CN204918986 as evidenced by Hardy article “Composite materials based on silk proteins” and in view of Mizushima (JP61-070074 machine translated). 
Lu is directed to a functional silk fiber and nonwoven fabric comprising unboiled silk fiber, the degummed silk fibers comprises freezing and drying to form cracks and pores, the cracks and pores with functional agents.  The outer side of the silk fibers is coated with fibroin slow release layer (ABST).   As a preference, a crack and pore formed by freezing and drying the silk fibroin slow release layer.
The silk fiber is made by the following steps:
a), the degummed silk fibre drying in humidity of sealing box 70% more than one constant temperature and humidity is kept for 24 to 48 hours;
b), the sealed tank in cooling to -30 degrees centigrade to -100 degrees centigrade freezing for 24 to 48 hours, the water freezing crystallization in unboiled silk fibre;
c), continuously introducing dried air or vacuum, the unboiled silk fibre to resume to normal temperature in the sealing box;
d), taking out silk fibre, functional agent is used for ventilating and drying after dipping the degummed silk fiber.
e), taking out the silk fibre, content of 0.5 to 1% of silk fibroin solution or mixed solution of sericin degumming silk fibre drying ratio after dipping according to the bath ratio of 30: 1.
f), unboiled silk fibre after drying and needling or processed to form functional silk spun-laced non-woven fabric.
adding with 0.05 to 0.5%WAB bioadhesives preferably, the silk fibroin solution or mixing the sericin solution in step e.
As a preference, less than 30 seconds immersion time in the step e. as preference, the step e after repeating step a and step b, and the freezing time of preserving time and step b of step a is performed again can be less than 24 hours.
The utility model has the following advantages by the conventional pulverization method the unboiled silk fibre is formed in the cracks and pores, in the crack and pore adding functional agent, and using the silk fibre in the silk fibroin fibroin slow-release layer is formed on the unboiled silk fibre, ensures the inventory and persistence of the functional medicine silk fibre.  The cracks and pores allow for a functional agent, e.g. an antibacterial agent or essence, to be slowly released from the silk fiber.
As Applicant describes the cracks to be particles wherein the surface layer is divided in a plurality of particle by crack [0009]; cracks occur and divide the surface layer into a plurality of particles [0011].  The cracks of Lu are equated with plurality of particle by cracks as claimed.
Lu differs and coats the silk fiber with a fibroin or sericin protein in step f and does not teach a different type of protein as claimed. 
Mizushima is directed to a shape memory raw silk characterized by absorbing a collagen protein derivative or collagen protein solution of silk to raw silk to which sericin is attached.  Mizushima teaches raw silk is made from fibroin and sericin.  The fibroin has more than 16 types of amino acids mainly of glycine and alanine.  Mizushima teaches the raw silk is scoured and the sericin is removed and a collagen protein derivative is absorbed to the raw silk.  Per this method it is possible to impart shape fixation and stretchability to silk without impairing luster and feel.  Mizushima mixes the collagen with sericin (solution of silk) through the sericin membrane.  Mizushima teaches that according to the present invention, taking note that the fact that sericin is a water soluble protein, a rapid temperature change causes cracks to form on the surface of the sericin protein and through the cracks, a solution of collagen protein derivatives and silk is added to fibroin.  The thermal flexibility of the fibroin is incorporated into the sericin film by burning and heating.
As to claims 2, 5, 6, 7, Lu teaches cracks or pores and per Applicant’s disclosed description that the particles are a result of the cracks and therefore Lu’s cracks are equated with particles that are partially peeled off the base layer.  As Lu teaches substantially the same process and the same materials as claimed, it is reasonable to presume that the cracks and particles are inherent to Lu.
As to claims 9 and 10, Lu differs and does not teach a yarn or fabric. 
Mizushima teaches a twisted yarn is formed with shape memory and twist.  Mizushima forming woven and knit fabrics from the treated silk fibers.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the fiber in a yarn or fabric for use in a garment.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al CN204918986 as evidenced by Hardy article “Composite materials based on silk proteins” and in view of Kenjo et al (WO2017038814 machine translated).
Lu is directed to a functional silk fiber and nonwoven fabric comprising unboiled silk fiber, the degummed silk fibers comprises freezing and drying to form cracks and pores, the cracks and pores with functional agents.  The outer side of the silk fibers is coated with fibroin slow release layer (ABST).   As a preference, a crack and pore formed by freezing and drying the silk fibroin slow release layer.
The silk fiber is made by the following steps:
a), the degummed silk fibre drying in humidity of sealing box 70% more than one constant temperature and humidity is kept for 24 to 48 hours;
b), the sealed tank in cooling to -30 degrees centigrade to -100 degrees centigrade freezing for 24 to 48 hours, the water freezing crystallization in unboiled silk fibre;
c), continuously introducing dried air or vacuum, the unboiled silk fibre to resume to normal temperature in the sealing box;
d), taking out silk fibre, functional agent is used for ventilating and drying after dipping the degummed silk fiber.
e), taking out the silk fibre, content of 0.5 to 1% of silk fibroin solution or mixed solution of sericin degumming silk fibre drying ratio after dipping according to the bath ratio of 30: 1.
f), unboiled silk fibre after drying and needling or processed to form functional silk spun-laced non-woven fabric.
adding with 0.05 to 0.5%WAB bioadhesives preferably, the silk fibroin solution or mixing the sericin solution in step e.
As a preference, less than 30 seconds immersion time in the step e. as preference, the step e after repeating step a and step b, and the freezing time of preserving time and step b of step a is performed again can be less than 24 hours.
The utility model has the following advantages by the conventional pulverization method the unboiled silk fibre is formed in the cracks and pores, in the crack and pore adding functional agent, and using the silk fibre in the silk fibroin fibroin slow-release layer is formed on the unboiled silk fibre, ensures the inventory and persistence of the functional medicine silk fibre.  The cracks and pores allow for a functional agent, e.g. an antibacterial agent or essence, to be slowly released from the silk fiber.
As Applicant describes the cracks to be particles wherein the surface layer is divided in a plurality of particle by crack [0009]; cracks occur and divide the surface layer into a plurality of particles [0011].  The cracks of Lu are equated with plurality of particle by cracks as claimed.
Lu differs and coats the silk fiber with a fibroin or sericin protein in step f and does not teach a different type of protein as claimed. 
Kenjo is directed to a method for manufacturing a processed fiber and a method for processing an animal fiber by which the unique texture and light resistance possessed by an animal fiber can be maintained and the desired hue can be realized even when the fiber is bleached and/or dyed. The method for manufacturing a processed fiber by bleaching and/or dyeing an animal fiber, the method includes a step for immersing the fiber in a hydrolyzed keratin solution (ABST).
Kenjo teaches animal fibers are animal fibers that can be used for spinning, and the form thereof may be any of short fibers, long fibers, spun yarns, knitted fabrics, woven fabrics, felts, and the like, and also clothes, bedding, cushions.  Examples of animal fibers include wool, cashmere, mohair, camel hair, llama, alpaca, vicuña, angora, mink, silk and the like. Such animal fibers may be used alone or in admixture of two or more.  Kenjo teaches a silk fiber.
Kenjo teaches an example with hydrolyzed keratin-treated silk yarn spun was produced in the same manner as in Example 15 except that the wool yarn was changed to a silk yarn (Example 17).
Kenjo teaches a keratin protein is coated onto another protein fiber, e.g. silk.  Kenjo teaches keratin is an animal protein derived from animals such as animal hairs such as birds, sheep, horses, pigs, alpaca, mohair, angola, cashmere etc including feathers or wool.  Silk is a different protein than keratin as evidenced by the article by Hardy which teaches that silk proteins are B. mori fibrion, glycoproteins, sericin.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to product a functional silk fiber that has cracks or pores to release a functional agent.  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the silk fibroin or sericin coating of Lu with a keratin coating motivated to provide a coating that suppresses damage to the fiber during bleaching and dyeing.
As to claims 2, 5, 6 and 7, Lu teaches cracks or pores and per Applicant’s disclosed description that the particles are a result of the cracks and therefore Lu’s cracks are equated with particles that are partially peeled off the base layer.  As Lu teaches substantially the same process and the same materials as claimed, it is reasonable to presume that the cracks and particles are inherent to Lu.
As to claims 3 and 4, Lu differs and does not teach a keratin layer.
Kenjo teaches a keratin coating layer and the keratin is derived from feathers.
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the silk fibroin or sericin coating of Lu with a keratin coating motivated to provide a coating that suppresses damage to the fiber during bleaching and dyeing.
As to claim 8, Lu teaches the protein is applied in a solution with bioadhesive which is equated with a fixing agent. Kenjo teaches the hydrolyzed keratin is applied to the base protein fiber with lipid components such as chelating agents, metal salts, ceramides and fatty acid esters as well as activator, surfactants, animal or vegetable oils.  The agents are equated with fixing agent claimed.
As to claim 9, Lu differs and does not teach a yarn.
Kenjo teaches the coated, treated fibers are spun yarns and fabrics.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a yarn or fabric from a fibers as fibers are conventionally used for yarns and fabrics.
As to claim 10, Lu teaches a nonwoven made from the silk fibers and a nonwoven is a textile.

Response to Arguments
Applicant's amendments and arguments filed 9/2/2022 have been fully considered but they are not persuasive.  With regard to the Objection to the Specification, Applicant states that a synthetic protein fibers are known in the art as man made, synthesized proteins not derived from animal products or petroleum products (i.e. not nylon or other polyamide fibers).  As the specification does not specifically limit the synthetic protein fibers to this definition, the objection will be maintained at this time. Chinon appears to be acrylonitrile is grafted to proteins, see attached article by S. Morimoto.  Additionally, the specification notes that casein fibers are an example of synthetic protein fibers.  Casein fibers are made from milk and milk can be considered an animal product.  Chicken feathers or keratin from features could also be considered an animal product.  Similarly, the 35 USC 112(b) is also maintained for the same reasons.  
Additionally a new grounds of rejection under 35 USC 112(a) is presented as the specification does not provide support and is not enabled for the broader term of “synthetic protein fiber”.  Applicant’s disclosure is limited to silk with keratin coating.
With regard to the Objection to the Specification and 112(b) regarding claim 8, while the amendment to limit to an anionic or nonionic fixing agent, does further limit the claims, as an anionic or nonionic agent does not specific the materials required, the rejections will be maintained at this time.   Applicant’s description that the fixing agent cationizes the protein, is a more descriptive limitation as cationize is term for reaction.
Applicant's amendments and arguments filed 9/2/2022 with regard to Kenjo over Stanton and Hardy have been fully considered and they are persuasive.  Applicant argues the 35 USC 103 rejection over Kenjo in view of Stanton as evidenced by Hardy and states that Kenjo does not teach a cracked surface and Stanton is cited for its disclosure of a fibrous product with appearance of minute scale-like pattern on the fiber surfaces.  Applicant argues that it would not have been obvious to stretch the fiber of Kenjo via the process of Stanton to form cracks in the surface.
Applicant’s arguments are persuasive and the rejection is withdrawn.  
Applicant argues the 35 USC 103 rejection over Lu as evidenced by Hardy and in view of Kenjo and states that Lu coats the silk fiber with a fibroin or sericin protein…and does not teach a different type of protein as claimed and therefore does not teach a protein distinct from the base fiber protein.  Lu teaches the silk process includes dipping in a silk fibroin protein solution to form a release layer 20 having pores and cracks over the silk fiber.  Applicant states that Kenjo is relied upon for teaching the protein that is distinct from the base fiber.  Applicant states that Kenjo teaches a process in which an animal fiber is immersed in a hydrolyzed keratin solution to protect and repair the animal fibers before or after subjecting the animal fiber to bleaching and/or dyeing process.  Applicant argues that the office action states that the motivation for modifying Lu in view of Kenjo would be to “provide a coating that suppresses damage to the fiber during bleaching and dyeing” but cracks or pores in the outer keratin surface of Kenjo would diminish the effectiveness of the keratin coating to protect and repair the animal fibers from the bleaching and/or dying process.
In response, the argument that cracks or pores on the surface are inconsistent with a coating that suppresses damage to the fiber during bleaching or dyeing is not persuasive.  A crack or pore can be present in a fiber and provide desired texture to the fiber, as disclosed by Mizushima and Lu.  Further disclosed in Mizushima and Kenjo is the advantage of providing a coating that enhances properties to reduce fiber damage, light fastness and provides texture to twist and crimp into a yarn.  New reference to Mizushima discloses the advantages of the collagen absorbed into the fiber as well as the cracks formed by the process and the resulting fiber has the advantage to crimp and twist into a yarn.
New grounds of rejection under 35 USC 103 over Mizushima and Mizushima in view of Kenjo are presented.
Examiner reached out to Applicant to discuss possible amendment to allow the claims.  No agreement was reached.
As a result of the new grounds of rejection, the office action is NON-FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Altman et al (WO 2016090055) – Silk performance apparel and methods of preparing the same are disclosed herein. In some embodiments, silk performance apparel includes textiles, fabrics, consumer products, and other materials that are coated with aqueous solutions of pure silk fibroin- based protein fragments. 
Ishiguro et al (JP 2002348775 machine translated) directed to a wool fiber with scales and radioactive particles bound to the scale surface.
King et al (AU2008202562 machine translated) directed to a keratin coating on hair and imparting texture to the surface with rollers.
Matsushita et al (JP2001031872 machine translated) is directed to coating a protein solution, e.g. keratin or sericin, on a semi-synthetic protein fiber and/or onto silk fiber.
Mizutani et al (JP2003278080 machine translated) directed to a method for treating a protein fibers wherein silk protein coats the protein fibers without removing the scales of the base fiber.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759